DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a/the translation device” in claims 1-8, “an/the address translation unit” in claims 3-9, and “a/the control unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a/the translation device” in claims 1-8, “an/the address translation unit” in claims 3-9, and “a/the control unit” in claim 4 all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s Disclosure only teaches an address translation device that is described in functional block diagrams that include an address translation unit and a control unit, with no specific teaching regarding the specific hardware structure within said blocks.  Applicant’s Specification [0249] recites that “some or all of the above-described configurations, functions, processing units, processing means, and the like may be realized using hardware by designing with, for example, integrated circuits, or may be realized using software in such a manner that a processor interprets and executes a program realizing each function” but likewise does not teach any specific hardware structure.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harary et al. (US 2021/0320894, hereinafter Harary).

Regarding claim 1, Harary teaches a network system for transferring a packet [see Harary FIG. 1], comprising:
a first network that controls transfer of data at a first layer [107 – Harary FIG. 1];
a second network that is connected to the first network [113 – Harary FIG. 1] and controls transfer of data at a second layer different from the first layer (a network (e.g., the intranet 113, the Internet 107) is built on a stack of technologies… an OSI model… describes a stack of seven protocol layers 201-207 – Harary ¶0058); and
a translation device that translates an address between networks, wherein the translation device translates the address of the first layer of the first network attached to data transferred from the first network to the second network into the address of the second layer of the second network (FIG. 2 illustrates an OSI model 200 characterizing functions… of a computing device configured to perform one or more examples of ARIA described herein – Harary ¶0057; one or more examples of ARIA described herein translates an Internet layer address into a link layer address – Harary ¶0111).

Regarding claim 2, Harary teaches wherein the first network transfers data by using the IP address of a layer 3 [the Internet, by definition, uses Internet Protocol to transfer data] and the second network transfers data by using the MAC address of a layer 2, and wherein the translation device translates the IP address of the first network attached to data transferred from the first network to the second network into the MAC address and the IP address of the second network (one or more examples of ARIA described herein translates an Internet layer address into a link layer address.  In one scenario, any one of the examples or ARIA… translates an IPv4 address, an IPv6 address, or any other IP address into a MAC address – Harary ¶0111).

Regarding claim 3, Harary teaches wherein the translation device [see Harary FIG. 9] has:
a first interface that transmits and receives data to/from the first network (935 may provide connectivity to a network (e.g., …the Internet 107…) using a standard network interface protocol – Harary ¶0123);
a second interface that transmits and receives data to/from the second network (one or more of the RFEMs 915 transmits one or more communications… examples of such computing device include… any other computing device in a network (e.g., the intranet 113, the Internet 107) – Harary ¶0120);
address translation information that holds a correspondence relationship between the IP address of the first network and the MAC address and the IP address of the second network (instructions 1050 may comprise executable code that enables performance of one or more examples of ARIAs… 1050 may reside… within at least one of… the memory/storage devices 1020 – Harary ¶0130); and
an address translation unit that refers to the address translation information to translate the IP address of the first network into the MAC address and the IP address of the second network (the combination of the processing and communication circuitries can be used to perform… one or more examples of ARIA described above – Harary ¶0125).

Regarding claim 4, Harary teaches wherein the translation device has a control unit for controlling registration of an address (the gateway 103 is a network element that is capable of performing one or more of the following: (i) allowing data to flow from one network to another; and (ii) allowing devices… to connect to a network… 103 includes one or more servers 105… 105 implement protocols – Harary ¶0033), and wherein the control unit acquires the IP address of the second network from a DHCP server by using the MAC address of the second network and registers the same in the address translation information (the server(s) 105 include a server (e.g., a dynamic host configuration protocol (DHCP) server) configured to assign an address, such as an Internet layer address, to one or more of the computing devices in or associated with the IoT system (e.g., one or both of the IoT nodes 101, the gateway 103) – Harary ¶0033; the IoT nodes are on the intranet and are working at the link layer (MAC) for claim mapping purposes).

Regarding claim 5, the system comprises the same limitations as the system disclosed in claim 3, so the same rejection rationale is applicable; claim 5 only differs from claim 3 by separating the address translation information of claim 3 into separate MAC and IP address translation information comprising the same functional limitations; Harary ¶0130 teaches memory/storage devices, which read on such separate information.

Regarding claim 6, Harary teaches wherein the translation device [see Harary FIG. 9] has:
a first interface that transmits and receives data to/from the first network (935 may provide connectivity to a network (e.g., …the Internet 107…) using a standard network interface protocol – Harary ¶0123);
a second interface that transmits and receives data to/from the second network (one or more of the RFEMs 915 transmits one or more communications… examples of such computing device include… any other computing device in a network (e.g., the intranet 113, the Internet 107) – Harary ¶0120);
a virtual interface that manages the MAC address and the IP address of the second network (the terms “network element”, “communication circuitry”, and their variations may describe physical or virtualized equipment used to provide wired or wireless communication network services – Harary ¶0115);
virtual interface correspondence information that holds a correspondence relationship between the IP address of the first network and the virtual interface (instructions 1050 may comprise executable code that enables performance of one or more examples of ARIAs… 1050 may reside… within at least one of… the memory/storage devices 1020 – Harary ¶0130); and
an address translation unit that refers to the virtual interface correspondence information to determine a virtual interface for transmitting data transferred from the first network to the second network and transmits the data, wherein the virtual interface translates the IP address of the first network attached to data transferred to the second network into the MAC address and the IP address of the second network (the combination of the processing and communication circuitries can be used to perform… one or more examples of ARIA described above – Harary ¶0125; instructions 1050 may comprise executable code that enables performance of one or more examples of ARIAs… 1050 may reside… within at least one of… the memory/storage devices 1020 – Harary ¶0130).

Regarding claim 7, the system comprises the same limitations as the system disclosed in claim 3, so the same rejection rationale is applicable; claim 7 only differs from claim 3 by separating the address translation information of claim 3 into separate first and second address translation information comprising the same functional limitations, as a correspondence relationship between the IP address of the first network and the IP address of the second network is the same as the correspondence relationship between the IP address of the second network and the IP address of the first network; Harary ¶0130 teaches memory/storage devices, which read on such separate information.

Regarding claim 8, Harary teaches wherein the translation device generates the IP address of the first network corresponding to an IP address included in a DNS response to a DNS request transmitted from the first network to a DNS server of the second network and registers the same in the second address translation information (the server(s) 105 include a server (e.g., a multicast domain name system (mDNS) server) configured to request and receive an address, such as an Internet layer address, from one or more of the computing devices in or associated with the IoT system 100 (e.g. one or both of the IoT nodes 101, the gateway 103) – Harary ¶0033; the IoT nodes are on the intranet).

Regarding claim 9, the device comprises the same limitations as the system disclosed in claim 1, so the same rejection rationale is applicable.

Regarding claim 10, the method comprises the same limitations as the system disclosed in claim 1, so the same rejection rationale is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441